IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,              : No. 17 WM 2019
                                           :
                   Respondent              :
                                           :
                                           :
             v.                            :
                                           :
                                           :
RICHARD EUGENE BLACK,                      :
                                           :
                   Petitioner              :


                                     ORDER



PER CURIAM

     AND NOW, this 29th day of May, 2019, the Application for Extraordinary Relief is

DENIED.